September 28, 1915. The opinion of the Court was delivered by
The appeal involves only one issue of law, and that is, whether it was right for the Circuit Judge to let in new parties.
We think the appellants' contention is wholly unsound, and that the Circuit Judge was right to let the parties in.
1. The appellants' right rests, by their own pleading, in the fact that the title to the ten acres of land in issue vested by way of remainder in the children of Campbell R. Bryce, and appellants allege they have bought the shares of the six children.
The respondents allege that there were seven children, and the seventh was Margaret, their mother, which share they are entitled to have.
If the appellants' plea is correct, that the remainder went to the children of Campbell R. Bryce, then the motion of the respondents to come in was proper if they are the children *Page 166 
of Margaret, and Margaret was a child of Campbell R. Bryce.
The respondents do not claim the whole title, but only one-seventh of it.
It is not plain from the "case" who is in pedis possessio
of the land; if the appellants are, and if they claim the whole title, they may go to a jury on that issue; but that is not a question here, and it is not, therefore, decided.
The issue made by the plaintiffs has no part in the appeal, and we make no reference to it.
We only conclude, that if the allegations be true that the respondents are the children of Margaret, and if Margaret was a child of Campbell R., and if Campbell R.'s children were the right remaindermen, then, if part of the remaindermen are parties, then all may be.
2. We have not considered the issue made by the respondents, that the order of the Circuit Judge is not subject to appeal, for we sustain the order; it is affirmed.